 226DECISIONS OF, NATIONAL LABOR RELATIONS BOARD5.At the time of the hearing there were 10 rank-and-file employeesemployed at the France Road yard. At the time of the filing of thepetition approximately 3 months earlier, however, there were about65 employees at the yard. The Employer's testimony reveals that thedecline in personnel resulted from the completion of construction con-tracts and that undoubtedly the number of yard employees will againincrease when the Employer obtains new contracts.Although thereis no certainty as to precisely when the Employer will secure newcontracts, we do not believe that the present work force constitutes a:substantial and representative complement of employees.Neverthe-less, as the situation involved herein is quite analogous to those exist-ing in casesinvolving seasonal operations,' we find that the dismissalof the petition is not warranted.We shall therefore direct the Re-gional Director to conduct the election directed herein at such timein the foreseeable future when, in the opinion of the Regional Di-rector, a substantial and representative complement is employed atthe Employer's France Road yard operation.[Text of Direction of Election omitted from publication.]supervisory status of R. LeBlanc, the carpenter foreman.The record shows that he wasthe only carpenter working at the yard at the time of the hearing. It also reveals thatupon the hiring of additional carpenters he would have the authority to hire and dis-charge them. In addition, he also has the authority to discharge laborers assigned towork with,or assist,him on occasions.We therefore find that LeBlanc is a supervisorand exclude him from the unit.UToledoMarine Terminals,123 NLRB 583,585.Unlike theTrammellandToledoMarinecases,supra,there is insufficient evidence in this record upon which to establish acriterion for eligibility on the basis of past employment with the Employer.The GreatAtlantic & Pacific Tea Company,Inc.'andAmalgam-ated Meat Cutters&Butcher Workmenof North America,Local 282, AFL-CIO, Petitioner.Case No. 12-RC-1093. Febru-ary 13, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank James Kruzich, hear-ing officer.For the reasons stated below, we overrule the hearing^oflicer's ruling, made at the hearing, granting the motion of the Retail'Clerks International Association, AFL-CIO, Local 1636, herein re-ferred to as the Retail Clerks, to intervene in this proceeding.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2'The name of the Employer appears as amended at the hearing.2The Employer refused to stipulate that it was engaged in commerce within the mean-ing of theAct.Asit is aMarylandcorporation doing business in Florida,operates re-130 NLRB No. 28. THE GREAT ATLANTIC & PACIFIC TEA COMPANY2272.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate unit :a.The unit sought by the Retail ClerksThe Petitioner seeks to represent a unit of meat department em-ployees in the Employer's three stores in Sarasota and Bradenton,Florida.The Retail Clerks seek to represent all employees at thethree stores except the meat department employees.There is no bar-gaining history for any of the employees involved herein.At the hearing, the Retail Clerks was permitted to intervene in thisproceeding on the basis of its submission of a sufficient number of au-thorization cards to warrant its intervention.As the Retail Clerks'request, however, is for a unit different from that which the Petitionerseeks to represent, it was incumbent upon it to support its motion tointervene with a petitioner's showing of interest?The number ofauthorization cards which the Retail Clerks submitted was less than30 percent of the employees in the unit it seeks. The hearing officer'sruling permitting the Retail Clerks to intervene is, therefore, over-ruled, and its motion to intervene in this proceeding is hereby denied,without prejudice to its right to file a petition supported by an ade-quate showing of interest for the unit which it seeks.4b.The unit sought by the PetitionerThe Petitioner seeks to represent a unit of meat department em-ployees in the three stores described above.The Employer agrees thata three-store unit is appropriate, but contends that all employees inthe three stores should be included.The Retail Clerks stipulated atthe hearing that it did not seek to represent the meat departmentemployees.We find no merit in the Employer's contention that only an overallunit of all employees in the three stores is appropriate. In the absencetail grocery stores which have gross sales in excess of $1,000,000 per year,and causes tobe shipped to Florida from other States annually goods valued at more than$50,000, wefind that the Employer meets the Board's jurisdictional standards, and that it willeffectuate the purposes of the Act to assert jurisdiction herein.Carolina Supplies andCement Co.,122 NLRB 88.a Dtierks Paper Company,120 NLRB 290.4Member Jenkinsdissents from this ruling, as the hearing officer erroneously permittedthe inter%ention without making known to the Retail Clerks the need for a petitioner'sshowingIlewould, therefore,in addition to directing an election herein among themeat department employees, direct an election among the employees sought by the RetailClerks, subject to a determination by the Regional Director as to whether or not theRetail Clerks actually had a timely and adequate showing of interest. 228DECISIONSOF NATIONALLABOR RELATIONS BOARDof a contrary bargaining history or a request by a labor organizationfor a more comprehensive unit, the Board has recognized the appro-priateness of a separate meat department unit in stores of this kind.'Accordingly, we find a separate meat department unit appropriate inthis case.In view of the foregoing, we find that all full-time and regularpart-time 5 meat department employees in the Employer's stores inSarasota and Bradenton, Florida, excluding all other employees, meatdepartment managers, office clerical employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]6The Great Atlantic & Pacific Tea Company,Inc.,128 NLRB 342.9 The Petitioner seeks to include all regular part-time employees,while the Employerwould include only those working 20 hours or more a week. In accord with standardBoard policy, we shall include all regular part-time employees.Winn-Dixie Stores, Inc,et al.,124 NLRB 908, 911.LabattWholesale Grocery Company'andGeneral Drivers &Helpers Local No. 657, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Petitioner.Case No. 23-RC-1614.February 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before C. L. Stephens, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Fanning and Kimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the selling and distribution at whole-sale of dry groceries, frozen foods, and related items from its ware--IThe Employer's nameappears as amended at the hearing,130 NLRB No. 26.